Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 1 of 35 PageID #: 4382




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  BIOCONVERGENCE, LLC,                         )
                                               )
         Plaintiff,                            )
                                               )
         vs.                                   ) Civil Action No. 1:19-cv-01745-SEB-TAB
                                               )
  JASPREET ATTARIWALA and                      )
  SIMRANJIT JOHNNY SINGH a/k/a                 )
  SIMRANJIT J. ATTARIWALA a/k/a                )
  SIM J. SINGH,                                )
                                               )
         Defendants.                           )

          PLAINTIFF’S BRIEF IN SUPPORT OF ITS MOTION TO RECONSIDER
           MARCH 4, 2020 ORDER MODIFYING PRELIMINARY INJUNCTION

         BioConvergence LLC d/b/a Singota Solutions (“Singota”) respectfully moves the Court to

  reconsider its March 4, 2020 Order Modifying Preliminary Injunction (“Modifying Order”) [Dkt.

  156]. There has been no change in circumstances since the Court entered its December 18, 2019

  Preliminary Injunction that warrants modifying the injunction. See Preliminary Injunction (“PI”)

  9 [Dkt. 122]. To the contrary, Singota continues to face the same risk of irreparable harm that led

  this Court to issue its Order Granting Plaintiff’s Motion for Further Preliminary Injunction (“PI

  Order”) on December 18, 2019. [Dkt. 121.] In that order, this Court found:

         Ms. Attariwala’s refusal to disclose, or even admit what she has taken even after it
         was discovered, coupled with her persistent pattern of withholding accounts and
         devices, leaves us highly skeptical that without the preliminary injunction Singota’s
         interests cannot be protected. On the record before us, we cannot definitively
         conclude that Ms. Attariwala no longer possesses or has access to Singota’s trade
         secrets and, if these trade secrets were utilized or distributed by Ms. Attariwala,
         Singota would, indeed, likely face irreparable harm.

  Dkt. 121 at 31. The Court’s findings were based on an extensive evidentiary record that included

  substantial computer forensic evidence as well as evidence regarding Attariwala’s prior
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 2 of 35 PageID #: 4383




  misrepresentations (including misrepresentations under oath) and course of obstructive conduct

  over the course of this litigation. The Court’s PI thus enjoined Attariwala from:

          being employed in any capacity by or with Emergent or any other competitor of
          Singota until she provides evidence in a proper verifiable form: that she has
          surrendered to Singota all the Singota documents she wrongfully took as well as all
          accounts and devices to which she copied, transmitted, disclosed, or shared
          Singota’s documents; that she no longer has access to or possession of Singota’s
          confidential information and trade secrets in any form; and that no third party to
          whom she may have distributed these documents, or the confidential information
          therein, continues to retain them in derogation of her requests that they be returned
          to Singota.

  Dkt. 122 at 3-4 (emphasis added). As set forth below, Attariwala has not provided any new,

  persuasive, reliable evidence that she has satisfied these conditions for lifting the order barring her

  from working for Emergent or other competitors. Rather, she has simply repeated her prior

  unreliable denials in a new declaration that fails to address key outstanding issues.

          On February 4, 2020, this Court ordered Attariwala “to complete the assigned duties per

  Paragraph III of our Preliminary Injunction no later than ten days following the entry of this

  Order.” Order, Dkt. 142 at 5-6. On February 12, 2020, Attariwala filed “Defendant Jaspreet

  Attariwala’s Response to Preliminary Injunction” (“Def.’s Resp.”). [Dkt. 148.]1 Singota

  interpreted Attariwala’s “Response” to be her attempt to respond to the Court’s February 4 Order

  giving her ten days to complete certain duties under the PI. Attariwala’s Response consists of four

  pages appearing to provide responses to various aspects of the preliminary injunction. In addition,

  on the third page of Attariwala’s Response, there is a statement in the middle of the page that

  “Defendant respectfully requests this Court to release her from the prohibition of employment in




  1
    Attariwala’s “Response” did not contain Attariwala’s original signature but rather a typed signature. It
  appears that under Local Rule 5-10(g), the Court should have given notice to Attariwala of her failure to
  comply with that rule’s and Federal Rule of Civil Procedure 11’s signature requirement and a reasonable
  time to correct it.

                                                      2
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 3 of 35 PageID #: 4384




  the biotech industry, as she needs to make a living and her background and experience are in the

  biotech industry.” [Dkt. 148 at 3.]2 Attariwala’s Response also concludes with a section under the

  heading “Request for Modification.” [Dkt. 148 at 3.] In that section of her Response, Attariwala

  states that she “requests that this Court modify its injunction to show Defendant a clear path

  forward so that she may satisfy the Court and be relieved of the provisions of the injunction.” [Dkt.

  148 at 4.] Attached as Exhibit A to Attariwala’s Response is the 45-paragraph Affidavit of Jaspreet

  Attariwala purporting to comply with various aspects of the PI (“Attariwala Decl.”).3

          On March 4, 2020, this Court issued an Order Modifying Preliminary Injunction

  (“Modifying Order.”) Dkt. 156. In the Modifying Order, the Court stated that it construed

  Attariwala’s Response as a motion to modify the preliminary injunction. Id. at 3 n.3. The Court

  noted that Singota had not filed a response or objection to Attariwala’s Response construed as a

  motion and therefore assumed that Singota “has no quarrel with the accuracy of Ms. Attariwala’s

  representations and that her assurances are satisfactory at this time.” Id. The Court thus modified

  the PI to “lift our prohibitions against the resumption of Ms. Attariwala’s employment in the

  biotechnology industry generally.” Id. at 5. The Court also vacated paragraph IV of the PI, which




  2
    Significantly, Singota did not request that this Court prohibit Attariwala from working in the “biotech
  industry,” nor did the Court order that she not work in the “biotech industry.” Rather, Singota asked the
  Court to order “Attariwala not to work for Emergent or any other competitor in the CDMO/CMO
  industry during the pendency of this litigation.” Pl.’s Reply Supp. Mot. Further Preliminary Injunction
  (“Reply”). Dkt. 95 at 12. See also Official Reporter’s Transcript of Motion for Preliminary Injunction
  hearing on December 4, 2019 (“Dec. 4 2019 Tr.”) at 45:4-8, attached hereto as Exhibit A. (“THE COURT:
  So summarize your proposal, that you want an injunction that restrains her from working for her current
  employer? MR. MURRAY: For her current employer or in the CDMO industry.”). And this Court’s PI
  enjoined Attariwala “from being employed in any capacity by or with Emergent or any other competitor of
  Singota.” Dkt. 122 at 3. Singota does not understand the Court’s PI order to bar Attariwala from working
  in the entire “biotech” industry.
  3
   Attariwala’s affidavit is not notarized but does state that it is made under penalties of perjury. It would
  appear to substantially satisfy the requirements for an unsworn declaration under 28 U.S.C. § 1749.

                                                       3
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 4 of 35 PageID #: 4385




  had specifically ordered that Attariwala was enjoined from being employed in any capacity by or

  with Emergent or any other competitor of Singota. Id.

         Singota respectfully moves for reconsideration of the Court’s Modifying Order, which was

  based on the Court’s incorrect assumption that Singota “has no quarrel with the accuracy of Ms.

  Attariwala’s representations and that her assurances are satisfactory at this time.” Id. As set forth

  below, Singota does have a quarrel with Attariwala’s representations, which are inaccurate, and

  her alleged assurances in her Response are no more convincing now than those she previously

  provided but which repeatedly turned out to be false and inconsistent with the findings of the

  computer forensic expert and other evidence.

         Among other deficiencies, Attariwala’s Response and Declaration:

         •   fail to provide any additional information regarding the copy of the “Jessie Docs” folder

             containing thousands of pages of stolen Singota data that she made on February 27,

             2019, the day this lawsuit was filed;

         •   fail to provide any additional credible information regarding this missing WD MyBook

             drive that Green discovered was connected to Attariwala’s personal Surface computer

             in November 2018, about which Attariwala has given conflicting accounts (including

             claims under oath in a prior declaration that it had been destroyed in late 2017); and

         •   fail to address the numerous outstanding accounts that Attariwala has failed to produce

             to Rebecca Green.

         Singota’s overriding concern is that Attariwala has retained a copy or access to a copy of

  the substantial amount of Singota data she misappropriated. This can be very easily done by saving

  a copy of that data to a single device or in a single account that is never produced, including any

  device or account that Attariwala has access to indirectly (such as by claiming it belongs to her


                                                     4
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 5 of 35 PageID #: 4386




  husband and is outside her possession, custody, and control). Singota’s concern is not merely

  hypothetical. The facts show that there is still at least one copy of the Singota data that Attariwala

  indisputably made that remains unaccounted for, even after she has submitted her Response and

  Declaration. The PI should remain in place in full.

          I.      THIS COURT SHOULD RECONSIDER ITS MODIFYING ORDER4

          The Court should grant this motion for reconsideration to allow Singota to respond and

  object to Attariwala’s Response on the merits to the extent the Court has construed her Response

  as a motion to amend the PI. Singota was unaware until it received the Court’s Modifying Order

  on March 4, 2020, that the Court was treating Attariwala’s Response as a motion subject to Local

  Rule 7-1. See Dkt. 156 at 4 (noting that under Local Rule 7-1(c)(5), a court may summarily grant

  an unopposed motion).

          A.      Singota was unaware the Court intended to construe Attariwala’s Response as
                  a motion.

          Although Singota understands that this Court has authority to construe pro se filings

  liberally, Singota reasonably did not anticipate the Court would treat Attariwala’s Response as a

  motion prior to receiving the Court’s Modifying Order. Attariwala’s filing was titled “Response

  to Preliminary Injunction.” [Dkt. 148.] Singota interpreted the Response as Attariwala’s attempt

  to fulfill the requirements of the Court’s February 4 Order giving her ten days to perform certain

  duties under the PI. The majority of Attariwala’s Response was directed to responding to findings

  by the Court in its PI. Id. at 1-3. In large part, Attariwala simply repeated denials in her Response

  that she had already made previously in this litigation (and which have repeatedly proven




  4
    Given the extensive treatment this case has received from the Court over the past several months, Singota
  respectfully refers the Court to the PI Order for the factual and procedural background rather than re-stating
  it here. See PI Order [Dkt. 121] at 2-19.

                                                        5
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 6 of 35 PageID #: 4387




  unreliable). Id. For example, on the first page of her Response, Attariwala declared that she “is not

  possessing, transmitting, using, copying, or disclosing to others Singota's confidential information

  or trade secrets . . . .” Dkt. 148 at 1. But this denial and the others included in Attariwala’s Response

  did not differ in substance from Attariwala’s prior denials in other declarations and briefs that were

  later refuted or called into question by computer forensic analysis and other evidence. Attariwala’s

  Response did not provide any new evidence or information to support her denials or rehabilitate

  her damaged credibility.

          In addition to several pages repeating the same denials she had already made, Attariwala

  stated buried in the middle of her Response that she wanted the Court to “release her from the

  prohibition of employment in the biotech industry[.]” Id. at 3. But as noted above, Singota did

  not request, nor did it understand the PI to order, that Attariwala be prohibited from working in

  the “biotech industry.” Rather, Singota’s request in seeking injunctive relief was more focused:

  that Attariwala be enjoined from working for Emergent or other competitors within the

  CMO/CDMO industry where she could most easily make use of the mountains of competitive data

  she had misappropriated from Singota.5 See, e.g., Pl.’s Reply Supp. Mot. Further Preliminary

  Injunction (“Reply”) [Dkt. 95] at 12. Singota understood the PI order to be consistent with its

  request; that is, as not barring Attariwala from working in the “biotech industry” as a whole.

          In addition, Attariwala asserted in her Response that she “earnestly wishes to respect and

  abide by this Court’s Orders in every way possible” and asked the Court “to show Defendant a

  clear path forward so that she may satisfy the Court and be relieved of the provisions of the

  injunction.” Id. at 4. Although these statements appeared under the heading “Request for



  5
   The only CDMOs that Attariwala has ever worked for are Singota and Emergent. Attariwala’s other prior
  work experience is outside that industry.

                                                     6
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 7 of 35 PageID #: 4388




  Modification,” Singota understood these statements to be rhetorical because no statements in that

  section actually requested any modification to the PI. See id. at 4-5.

          Upon reviewing Attariwala’s Response, Singota anticipated that Attariwala might be

  planning to file a motion seeking reconsideration of the Court’s entry of the PI in the future. But

  Singota reasonably did not construe the Response as being such a motion for several reasons. First,

  as noted above, Singota assumed that Attariwala’s Response was her attempt to show that she had

  met the deadline for compliance with the PI set by this Court’s February 4, 2020, order. [Dkt. 142

  at 5-6.]6

          Second, Singota reasonably did not construe Attariwala’s Response as a motion because

  her filing did not meet the requirements of Local Rule 7-1(a), which mandates that all motions be

  separate and that “[a] motion must not be contained within a brief, response, or reply to a

  previously filed motion.” S.D. Local Rule 7-1(a). Here, even if Attariwala’s “Request for

  Modification” were viewed as a motion, it was included within a “Response” and not labeled or

  filed as a motion. This Court has observed that “[i]t is well-established that ‘pursuant to Local Rule

  7-1(a), the Court will not consider a motion that is contained within a response brief.’” Rooks v.

  United States, No. 115CV00079SEBDML, 2016 WL 368024, at *1 (S.D. Ind. Jan. 28, 2016). This

  Court has applied this rule to pro se parties. See id. See generally Cady v. Sheahan, 467 F.3d 1057,

  1061 (7th Cir. 2006) (“[T]he Supreme Court has made clear that even pro se litigants must follow

  rules of civil procedure.”) (citing McNeil v. United States, 508 U.S. 106 (1980).) Moreover,

  Attariwala has already been admonished in this litigation to follow Local Rule 7-1(a). See Order

  on Defendant’s Motion to Stay Proceedings [Dkt. 100] at 1-2 (denying Attariwala’s motion to stay



  6
   As set forth below, Attariwala’s Response falls far short of complying with the PI. Singota anticipated
  addressing her compliance failures in a motion of its own.

                                                     7
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 8 of 35 PageID #: 4389




  proceeding because it was embedded in a response brief and failed to comply with Local Rule 7-

  1(a)). Thus, even if Attariwala’s requests for relief in her Response could constitute a motion, that

  motion was improperly included in the body of a response in violation of the Local Rules.

           Third, Singota also reasonably did not construe Attariwala’s Response as a motion for

  purposes of Local Rule 7-1 because the Court’s docket reflects that her filing was not docketed as

  a motion. See Docket entry 148 as of March 5, 2020 (not docketing Attariwala’s Response as a

  “MOTION” but rather as a “RESPONSE”).7 The clerk’s docketing Attariwala’s filing as a

  “Response” was consistent with Singota’s understanding that the filing was intended to try to

  respond to the Court’s February 4 Order setting a deadline for Attariwala to comply with the PI.

           For all of these reasons, Singota’s not viewing Attariwala’s Response as a motion requiring

  its own response under Local Rule 7-1(c) was reasonable.

           B.     Reconsideration is appropriate to allow Singota to state its objections on the
                  merits to Attariwala’s Response to the extent it is construed as a motion to
                  modify the preliminary injunction.

           A “district court has the inherent power to reconsider interlocutory orders and reopen any

  part of a case before entry of final judgment.” Fisher v. Nat'l R.R. Passenger Corp., 152 F.R.D.

  145, 149 (S.D. Ind. 1993); see also Fed. R. Civ. Pro. 54(b). Indeed, “[n]ot only is a motion to

  reconsider an allowable method of reviewing a prior order, it is the most appropriate and

  advantageous method of seeking relief from an interlocutory order for a party to pursue.” 152

  F.R.D. at 149. “A motion to reconsider may be granted as justice requires.” Frazee v. Dearborn

  Cty. Sheriff's Dep’t, No. 416CV00005SEBDML, 2018 WL 4680156, at *1 (S.D. Ind. Sept. 28,

  2018).



  7
    Singota also did not view her “Response” as triggering the reply deadline under Local Rule 7-1(c)(3)(B)
  because there was no underlying motion to which Attariwala was responding. Local Rule 7-1(c)(3)(B)
  (replies due 7 days after service of responses).

                                                     8
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 9 of 35 PageID #: 4390




          Justice requires reconsideration of the Modifying Order. The Court issued that order based

  on Singota’s not responding or objecting to Attariwala’s “Response” as though it were a motion

  under Local Rule 7-1. See Modifying Order at 3 n.3. But as set forth above, Singota reasonably

  did not file a response or objection under Local Rule 7-1 because it was unaware that the Court

  intended to construe Attariwala’s Response as a motion until it received the Court’s Modifying

  Order on March 4, 2020. By that point, the deadline for filing a response under Local Rule 7-1 had

  passed.8 Because Singota did not have prior notice that Attariwala’s Response was intended to be

  treated as a motion, it would be unfair and inequitable to deny Singota the opportunity to oppose

  that Response on the merits in a motion for reconsideration after receiving such notice. In other

  words, it would be inequitable to excuse Attariwala’s failure to comply with L.R. 7-1(a) and

  simultaneously treat Singota’s non-response to Attariwala’s defective “motion” as a waiver of its

  objections under Local Rule 7-1(c)(5). The injustice of such an approach would be especially

  severe here, where, as shown below, Attariwala’s Response is inaccurate, her request to modify

  the injunction is without merit, and the preliminary injunction should remain in full force to protect

  Singota from irreparable harm for all of the same reasons that led the Court to issue the injunction

  in the first place in December 2019.

          Even if the Court were to conclude that Singota should have out of abundance of caution

  interpreted Attariwala’s Response as a motion and filed an objection under Local Rule 7-1,

  reconsideration of the Modifying Order would still be appropriate and just. Reconsideration would



  8
   If Attariwala’s “Response” is treated as a motion, Singota’s response would have been due within 14 days
  after service of the Response with three extra days for service by email. Federal Rule of Civil Procedure
  6(d); Local Rule 7-1(c)(3)(A). The certificate of service attached to her Response does not include a date
  of service although it states it would be served by mail. See Doc. 148 at 5. The Response was filed by this
  Court on February 12, 2020. Under Federal Rule of Civil Procedure 6(d) and Local Rule 7-1(c)(3)(A),
  Singota’s response to Attariwala’s Response would likely have been due on February 28, 2020 (if the
  Response was served on February 11) or March 2, 2020 (if the Response was served on February 12).

                                                      9
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 10 of 35 PageID #: 4391




   allow Singota the opportunity to respond to Attariwala’s misrepresentations in her Response on

   the merits and to oppose any modification of the PI based on the evidence. Reconsideration would

   thus allow this Court to address the merits of this matter rather than rule on procedural grounds to

   modify a fundamentally important order in this case. As another court in this District has observed:

             Where a previous error [of counsel in missing a deadline under the local rules] is
             the result of negligence or other nonculpable conduct, and when a motion involves
             important issues which may effect the outcome of case . . . , the dispute is better
             decided on the merits than on procedural grounds. In these circumstances, the court
             is generally inclined to grant a motion to reconsider when a party interposes valid
             arguments in support of the motion.

   Fisher v. Nat'l R.R. Passenger Corp., 152 F.R.D. 145, 149 (S.D. Ind. 1993).

             Here, for all of the reasons set forth above, Singota has not be negligent in missing any

   filing deadlines because it was not apparent that Local Rule 7-1 applied to Attariwala’s Response.

   But even assuming solely for the sake of argument that there was no doubt Local Rule 7-1 applied

   and that Attariwala’s Response would be construed as a motion, reconsideration would be

   appropriate to allow Singota to state its objections to her “motion” on the merits under a theory of

   excusable neglect. See Fed. R. Civ. P. 6(b)(1)(B) (permitting extension of filing deadlines after

   deadlines have passed for “excusable neglect”); Nichols v. Aspire Indiana, Inc., No.

   117CV01678SEBMJD, 2017 WL 6406835, at *1 (S.D. Ind. Dec. 15, 2017) (holding that plaintiff’s

   late-filed response to motion “was filed in good faith” and “was not intentionally filed in violation

   of the deadline to respond to the motion to dismiss” and granting leave to file late response on

   basis of excusable neglect). The Supreme Court has instructed that the determination of excusable

   neglect

             is at bottom an equitable one, taking account of all relevant circumstances
             surrounding the party's omission. These include . . . the danger of prejudice to the
             debtor, the length of the delay and its potential impact on judicial proceedings, the
             reason for the delay, including whether it was within the reasonable control of the
             movant, and whether the movant acted in good faith.


                                                      10
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 11 of 35 PageID #: 4392




   Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395 (1993). Applying these

   equitable considerations here weighs in favor of reconsideration (although Singota respectfully

   denies that it failed to comply with any obviously applicable filing deadline). There would be no

   danger of prejudice to Attariwala because, as set forth below, on the merits the preliminary

   injunction should remain in place unmodified to protect Singota from irreparable harm. In addition,

   Singota has moved swiftly to prepare this motion after first learning on March 4 that the Court

   construed Attariwala’s Response as a motion. Singota has researched, drafted, and filed this

   motion for reconsideration promptly after receiving the Modifying Order. Finally, Singota has

   acted in good faith, filing this motion as soon as it learned that the Court deemed Attariwala’s

   response to be a motion to avoid delay.

          It is also significant, as set forth below, that Attariwala’s Response fails to address the

   longstanding, well-documented issues that led to entry of the PI by presenting any new evidence

   or arguments. In addition, the relief purportedly requested by Attariwala is inconsistent with the

   terms of the PI and is perhaps even unnecessary given her stated intention to refrain from working

   at a competitor of Singota. The Court never ordered (and Singota never requested) that Attariwala

   be enjoined from working in the “biotech industry” generally, as Attariwala now suggests. Rather,

   Section IV of the Preliminary Injunction bars Attariwala “from being employed in any capacity by

   or with Emergent or any other competitor of Emergent[.]” [Dkt. 156 at p. 3.] Singota’s competitors

   are in the CMO/CDMO industry. Attariwala herself represents that “[s]he is not seeking, nor would

   accept, employment with any other competitor of Singota.” [Dkt. 148 at p. 3.] If Attariwala’s

   representation is true, there would be no need for the Court to lift the restrictions imposed under

   Section IV of the Preliminary Injunction.




                                                   11
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 12 of 35 PageID #: 4393




           The Court should grant this motion for reconsideration to allow Singota the opportunity to

   respond to Attariwala’s Response on the merits and to oppose any modification of the PI to allow

   Attariwala to work for Emergent or any other Singota competitor in the CMO/CDMO industry

   during the pendency of this case. As shown below, the Court should reconsider its Modifying

   Order, vacate that order, and reinstate the PI in full.

                         II.  ATTARIWALA’S REQUEST TO MODIFY
                     THE PRELIMINARY INJUNCTION SHOULD BE DENIED.

           This Court issued an expanded preliminary injunction on December 18, 2019, finding there

   was no dispute that Attariwala “departed from Singota with an extraordinary amount of its

   confidential documents in tow, many of which matters were of economic value to Singota and the

   subject of reasonable efforts to maintain their secrecy.” Dkt. 121 at 20. The Court thus found that

   Singota is reasonably likely to succeed on the merits of its claims against Attariwala under the

   Indiana Uniform Trade Secrets Act. Id. at 20-23. The Court further found that it is well established

   that “[a]n employee who illicitly takes and retains [her] employer’s proprietary information creates

   a risk of disclosure and misappropriation that warrants a finding that the movant has a reasonable

   likelihood of success on the merits of [its] legal claim[].” Id. at 25. The Court also determined that

   Singota faces a risk of irreparable harm from Attariwala misconduct. As this Court summarized in

   its PI order:

           Because Ms. Attariwala has not been forthright in disclosing the documents she
           apprehended nor where or with whom she has shared them, and that she has
           wantonly violated the state court’s injunctive order, Singota seeks greater
           protection to ensure that its confidential information is not improperly disclosed or
           used to its economic detriment.

   Dkt. 121 at 18.




                                                     12
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 13 of 35 PageID #: 4394




          Attariwala’s new Response and Declaration fail to provide any basis for modifying the PI,

   which remains necessary to protect Singota from irreparable harm. The undisputed evidence

   continues to show that Attariwala, after seeking and obtaining a job offer from Singota’s

   competitor Emergent, used the final weeks of her employment with Singota to harvest Singota’s

   trade secret, confidential, and propriety information with the intent of using that information to

   compete against Singota at Emergent. It remains established that Attariwala:

          •   used Singota data while she was still employed by Singota in December 2019 to create

              a cloud-based Googledoc that she titled, “Leads – Emergent,” which contained

              confidential information regarding numerous Singota prospects and clients, Doc. 85 at

              9-10;

          •   within minutes of accepting her job offer from Emergent at 8:44 PM on December 11,

              2019, ran six reports from Singota’s client relationship management (“CRM”) database

              listing information regarding Singota’s clients and prospects, including information

              pertaining to at least 279 organizations and 1,556 individuals, Doc. 85 at 7-8;

          •   made .pst files on December 19, 2019, of her Singota email account’s inbox and sent

              folder, which contained at least 10,733 Singota emails, of which 4,872 included

              attachments, many of which contain trade secret, confidential, and proprietary

              information belonging to Singota and its clients and prospects, Doc. 85 at 8-9;

          •   copied over 250 other Singota documents containing the Company’s trade secret,

              confidential, and proprietary information, many specifically relating to clients and

              prospective clients, Doc. 85 at 9;

          •   placed this misappropriated data in a new folder that she created on her Singota

              Microsoft Surface tablet (“Singota Surface”) and named “Jessie Docs,” in which she


                                                   13
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 14 of 35 PageID #: 4395




                 carefully organized the misappropriated information into subfolders with titles such as

                 “Company Names” and “Leads,” Doc. 85 at 8;

          •      copied this massive amount of misappropriated data multiple times, including placing

                 it on her personal external Seagate hard drive and on her personal Microsoft Surface

                 tablet (“Attariwala Surface”), Doc. 85 at 9; and

          •      began reaching out to Singota’s clients and prospects to alert them that she would be

                 moving to Emergent where she informed them she would continue to work in the

                 “CMO space” and would reach out to them once she started her new job, Doc. 85 at

                 10-11.

          After many months of litigation, on October 10, 2019, Singota filed its Motion for Further

   Preliminary Injunction seeking a preliminary injunction order barring Attariwala from working

   “for Emergent or any other competitor in the CDMO/CMO industry during the pendency of this

   litigation.” [Dkt. 85 at 35.] At the core of Singota’s motion was its assertion that the computer

   forensic expert, Rebecca Green, continued to discover additional devices and accounts not

   disclosed by Attariwala months after she had been ordered to identify and produce them. Singota

   asserted:

          Green’s recent analysis has determined there is a significant risk that Attariwala
          continues to possess one or more copies of the Singota ESI she misappropriated.
          To protect Singota’s trade secrets and other confidential ESI, this Court should
          enter an additional preliminary injunction ordering Attariwala not to work for
          Emergent or any other competitor where she could use Singota’s ESI.

   Id. at 3. In particular, Green had recently discovered through her continued investigation that

   Attariwala:




                                                     14
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 15 of 35 PageID #: 4396




      •   On February 27, 2019, the day this lawsuit was filed, made a copy of the Singota data she

          had misappropriated to a device or account that she had still not disclosed, Doc. 85 at 15

          & 27;

      •   Had connected a number of devices, including a Western Digital hard drive, to computers

          containing Singota’s ESI that she had never disclosed or produced; Doc. 85 at 27; and

      •   Appeared to possess or have access to numerous additional cloud accounts that she had

          never disclosed or produced.

          In addition, in support of its motion for further injunctive relief, Singota argued that the

   evidence and record showed Attariwala had never taken responsibility for her actions but instead

   engaged in a persistent pattern of obfuscation and obstruction. At no point had she ever

   demonstrated candor regarding her misconduct or a willingness to help mitigate and remediate the

   harm she had caused. Initially, in response to Singota’s initial cease-and-desist letter and demand

   for assurances, Attariwala denied engaging in any misconduct. [Dkt. 121 at 5.] Later, when

   confronted during her deposition on July 11, 2019, with multiple examples of trade-secret,

   confidential, and proprietary information she had misappropriated from Singota, Attariwala

   implausibly claimed she had taken it solely to stay in contact with “friends,” an explanation this

   Court later referred to as “unbelievable” and “silly.” Dec. 4 2019 Tr. at 54:16-20.

          More recently, in opposing Singota’s motion for further injunctive relief, Attariwala

   changed her story yet again and began to claim that she had misappropriated Singota’s information,

   not to use at Emergent but rather only to support an alleged claim for bonuses or commissions.

   [Dkt. 121 at 17.] But by presenting this new story (which is also easily refutable with the evidence,

   such as that showing Attariwala used Singota’s information to create a Googledoc titled “Leads –

   Emergent”), Attariwala still fails to acknowledge the simple and obvious truth that she took


                                                    15
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 16 of 35 PageID #: 4397




   information from Singota that she anticipated would be useful to her in her new position at

   Emergent where she would be marketing Emergent’s competing services within the same

   CMO/CDMO industry that she had serviced while employed at Singota.

          During the preliminary injunction hearing on December 4, 2019, and in the PI Order, this

   Court recognized Attariwala’s persistent lack of credibility throughout this litigation. For example:

          THE COURT: Let me cut through what you're doing. So you have many examples
          of her disingenuousness, perhaps her lying, her obstruction, her lack of candor, and
          the fact that she's continued to make your search for documents difficult, if not
          impossible, and unreliable; is that true?

          MR. MURRAY: Yes.

          THE COURT: Now go through your next set of documents.

   Dec. 4, 2019 Tr. at 36:9-15. During Attariwala’s counsel’s argument, the Court observed:

          THE COURT: [Y]ou can take it as a rhetorical question. When she says that she
          took information because it had the e-mail of a friend, that is unbelievable, isn't it?
          Now you don't have to answer that. You should not answer that, but I'm just saying
          that that is a silly answer.

          MR. JEFFERSON: I am not --

          THE COURT: And that answer, when it's given under oath in a deposition is so
          patently inaccurate, so silly, I would say, that the plaintiff is on solid ground not to
          rely on that because that is not why she took it. She took it because she was trying
          to prepare herself for her next employment so she would be as successful there as
          she had been previously, and that she would have a running start on the kind of
          client contacts that she wanted to make because she made contacts with potential
          friends that she says "I'll be back with you after I get my feet under me.”

   Dec. 4, 2019 Tr. at 54:14- 55:6. The Court further observed:

          THE COURT: . . . And one of the difficulties here that's become evident in Mr.
          Murray's presentation specifically, but you've not allayed my fears, Mr. Jefferson,
          and that is that in terms of sworn statements and representations by Ms. Attariwala,
          that they're not reliable enough that we can enter into a stipulated order that requires
          her to do certain things and make certain promises and then live with them.

   Dec. 4, 2019 Tr. at 58:25-59:7. And the Court further noted:




                                                    16
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 17 of 35 PageID #: 4398




           THE COURT: Don't you see that since that time, the situation has materially
           changed because the plaintiff keeps finding ways in which it's [been] misled by Ms.
           Attariwala's statements and disclosures? I mean, their position has changed because
           they couldn't rely on Miss Attariwala's good faith compliance with the agreement
           that was entered in March.

   Dec. 4, 2019 Tr. at 61:12-17.

           And in granting the PI, the Court noted that Attariwala’s lack of candor contributed to the

   need for further injunctive relief. See Dkt. 121 at 29-32 (noting that Attariwala’s “lack of

   forthrightness in disclosing what documents she had taken and where and with whom she had

   shared them,” that Attariwala “chose to conceal [data and documents] until the nature and extent

   of her misappropriations and diversions were eventually discovered,” that “Ms. Attariwala’s

   candor and transparency could have mitigated this harm” but her “own recalcitrance has

   contributed to Singota’s irreparable harm,” that Attariwala’s “cavalier dismissal [of Singota’s

   concerns] is inadequate,” that “[h]er feigned naivety also suggests that she does not yet appreciate

   the seriousness of her situation,” that Attariwala’s “lack of candid nature” means “she doesn’t take

   this seriously yet,” and that Attariwala had failed “to accept responsibility for her wrongful

   appropriation of data and other proprietary matter belonging to Singota”). Ultimately, the Court

   held:

           Defense counsel’s argument that Ms. Attariwala no longer has access to the stolen
           documents is also unpersuasive. If true, one wonders why Ms. Attariwala refuses
           to declare as much under oath. Without Ms. Attariwala’s forthright sworn
           representations and assurances, Singota’s efforts to verify the full scope of the harm
           with which it must contend.

   Dkt. 121 at 30 (emphasis added). The Court thus ordered:

           Ms. Attariwala’s refusal to disclose, or even admit what she has taken even after it
           was discovered, coupled with her persistent pattern of withholding accounts and
           devices, leaves us highly skeptical that without the preliminary injunction Singota’s
           interests cannot be protected. On the record before us, we cannot definitively
           conclude that Ms. Attariwala no longer possesses or has access to Singota’s trade
           secrets and, if these trade secrets were utilized or distributed by Ms. Attariwala,
           Singota would, indeed, likely face irreparable harm…. Until the evidence

                                                    17
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 18 of 35 PageID #: 4399




          establishes that Ms. Attariwala no longer possesses or has access to Singota’s
          trade secrets, in any form, the harm Singota faces due to the actual or threatened
          misappropriation of these materials greatly outweighs any harm Ms. Attariwala
          may suffer. . . . If and when Ms. Attariwala fulfills her disclosure and production
          obligations by providing adequate evidentiary assurances that she no longer
          possesses, nor can gain access to, Singota’s trade secret information, the
          employment restrictions imposed by this injunction will be lifted.

   Id. at 31 (emphasis added). Based on the Court’s findings in the PI Order, the Court issued a

   preliminary injunction that imposed a variety of restrictions on her designed to protect Singota

   from irreparable harm. [Dkt. 122.]

          Attariwala’s Response and Declaration submitted on February 12, 2020, are not

   “forthright” and do not provide “adequate evidentiary assurances” establishing that Attariwala no

   longer possesses or has access to Singota’s trade secrets in any form. As a general matter,

   Attariwala’s Response and Declaration fail to rehabilitate Attariwala’s credibility; they do the

   opposite by continuing to demonstrate Attariwala’s lack of candor and forthrightness. Attariwala’s

   Response and Declaration fail to allay the Court’s and Singota’s reasonable concerns that she

   continues to possess or have access to one or more copies of the data she misappropriated from

   Singota. Specifically, Attariwala:

      •   Admits that she made the February 27, 2019, copy of the Singota data she misappropriated

          but still fails to provide any information regarding where that copy is now, see Attariwala

          Decl. [Dkt. 148] ¶¶ 22-23;

      •   Fails to provide any additional information regarding the missing WB MyBook drive that

          was connected to her computer but which she now claims no longer exists, id. ¶¶ 31-31;

          and




                                                  18
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 19 of 35 PageID #: 4400




         •   Fails to provide any reasonable assurances regarding the numerous missing accounts that

             Green has identified but which Attariwala claims are not in her possession, custody, or

             control.

             In short, Attariwala as not “provid[ed] adequate evidentiary assurances that she no longer

   possesses, nor can gain access to, Singota’s trade secret information.” Dkt. 121 at 31-32. To the

   contrary, Attariwala’s Declaration contains demonstrably false assertions, demonstrating her

   continued lack of candor, untrustworthiness, and unreliability.

   A.        Attariwala continues to make statements under oath that are untrue and misleading.

             As a general matter, Attariwala’s new Declaration [Dkt. 148 at 7-13], signed on February

   11, 20209 and submitted as part of her Response, is a thoroughgoing exercise in lack of candor at

   best and perjury at worst. And her continuing lack of “forthrightness” following the Court’s entry

   of the PI extends beyond this Court. On January 16, 2020, Attariwala testified in the United States

   Bankruptcy Court for the District of Columbia. In her effort to try to persuade that court not to lift

   the automatic stay under 11 U.S.C. § 362(a) to allow this Court’s PI to take effect, Attariwala

   engaged in perjury, as set out below. Attariwala’s Declaration and other conduct since December

   18, 2019, do not show that Attariwala has turned over a new leaf and become a credible witness

   whose assurance can reasonably be relied upon.

             1.      Attariwala attempts to manufacture a new false narrative regarding her
                     failure to comply with the state court’s preliminary injunction.

             As just one of many examples of Attariwala’s continuing dishonesty, Attariwala appears

   to try belatedly to excuse her failure to produce certain responsive accounts and devices by

   concocting a new narrative concerning non-compliance with the Indiana State Court’s preliminary

   injunction. Attariwala now claims that “[b]ased on Rebecca Green’s in-court testimony on March


   9
       Attariwala misdated her Declaration as signed in 2019 rather than 2020.
                                                        19
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 20 of 35 PageID #: 4401




   4, 2019, I understood the resulting order to include only certain devices or accounts—those devices

   named by Ms. Green, which were suspected of containing Singota electronically-stored

   information (‘ESI’) or being connected to a device that did.” Attariwala Decl. ¶ 3. She further

   declares that “[m]y understanding at that time (on March 4, 2019) was that Singota had no interest

   in devices or accounts which had not been identified by Ms. Green or were not suspected of

   containing Singota ESI or being connected to devices that did.” Id. ¶ 4. She continues that “[a]t

   the time in March 2019, I believed that these devices and accounts [that she did produce] fully

   satisfied Ms. Green’s requests and my obligations under the Stipulated Injunction.” Id. ¶ 10.

   Finally, she declares that “[b]y the end of the April 18, 2019, hearing, it had become clear to me

   that the Stipulated Injunction applied to more devices and accounts than I previously realized.” Id.

   ¶ 11.

           Attariwala’s attempt to re-write history in these Declaration paragraphs is absurd.

   Attariwala now suggests that she failed to produce some accounts and devices that Green later

   discovered only because they had not been “named by Ms. Green” previously. Id. ¶ 3. But the

   Indiana State Court’s Stipulated Preliminary Injunction, which Attariwala agreed to with the

   assistance of her counsel on March 4, 2019, expressly ordered Attariwala:

           within twenty-four (24) hours of issuance of [the] order . . . [to] make available for
           inspection by Rebecca Green of The ESI Team any and all personal computers,
           hard drives, or other electronic storage devices and media devices, including
           servers, email accounts, cloud accounts, cell phones, smart phones, and tablets,
           used to store electronic information in her possession, custody or control,
           including, but not limited to, all computers, devices, accounts, and media
           identified by Ms. Green pursuant to her analysis of Ms. Attariwal’s electronic
           store media.

   Stipulated Preliminary Injunction ¶ B(5) [Dkt. 4-1 at PageID #: 104]. There was no ambiguity or

   qualification in this order, which Attariwala agreed to. The state court’s preliminary injunction

   ordered Attariwala to produce “any and all” devices and accounts because any one of them could


                                                    20
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 21 of 35 PageID #: 4402




   be used to save a copy of the Singota data she had misappropriated. Every device and account that

   Attariwala had, regardless whether it was first identified by Green, could contain Singota ESI,

   which is why Attariwala was required to disclose every account and device to Green for her

   analysis for the presence of Singota ESI. The plain language of the state court’s stipulated

   preliminary injunction required this comprehensive disclosure and production. Notably,

   Attariwala was represented by counsel at the time she agreed to the order, and she certainly

   understood the preliminary injunction’s plain language.

          Attariwala’s claim that “[a]t the time in March 2019, I believed that these devices and

   accounts [that she had produced] fully satisfied Ms. Green’s requests” is a fairytale. In reality,

   during this time in March 2019, Green exchanged numerous emails and conducted multiple

   telephone conferences with Attariwala’s counsel during which Green identified outstanding

   accounts, devices, and information that she sought from Attariwala. These lengthy but

   unproductive exchanges between Green and Attariwala’s counsel seeking Attariwala’s compliance

   led to Singota’s seeking contempt sanctions against Attariwala and are recounted at length in

   Singota’s briefing and Green’s supporting declarations. See Mem. Supp. Pl.’s Mot. Order Show

   Cause Why Def. Should Not Be Found in Contempt at 16-31 [Dkt. 4-1 at PageID ##: 187-202].

   The evidence shows, contrary to Attariwala’s new Declaration, that Attariwala certainly knew in

   March 2019 based on these ongoing discussions with Green that what she had so-far produced fell

   far short of “fully satisf[ying] Ms. Green’s requests.”

          Finally, Attariwala’s assertion that “[b]y the end of the April 18, 2019, hearing, it had

   become clear to me that the Stipulated Injunction applied to more devices and accounts than I

   previously realized” [Id. ¶ 11] is patently absurd because Attariwala was not present at the April

   18, 2019 hearing. [See Dkt. 121 at 11.] Instead, in defiance of the state court’s order for her to



                                                    21
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 22 of 35 PageID #: 4403




   appear for the hearing on April 18, 2019, and to bring with her a long list of outstanding account

   information and devices identified by Green, Attariwala was a no-show, leading the state court to

   issue a warrant for her arrest on a finding of direct contempt. Id. The record further shows that

   Attariwala’s response to the April 18, 2019, hearing was not to produce “more devices and

   accounts” but rather to remove the action to federal court to evade further contempt sanctions. [See

   Dkt. 121 at 11.]

           Attariwala’s new narrative regarding her contempt of the state court’s preliminary

   injunction (perhaps manufactured for presentation to the District of Columba Bankruptcy Court

   which is unfamiliar with the long and complex history in this case) is refuted by the state court’s

   record, including the parties’ filings, Green’s multiple declarations and reports, the hearing

   transcripts, and the state court’s Findings of Fact, Conclusions of Law, and Order on Plaintiff’s

   Motion for Order to Show Cause Why Defendant Should Not Be Found in Contempt (“Contempt

   Order”). [Doc. 15-6.] In the Contempt Order, for example, the state court “held that Ms. Attariwala

   had intentionally obstructed the litigation and Singota’s ability to recover its confidential

   information” and determined that Attariwala’s conduct warranted “severe sanctions,” including a

   default judgment. [Dkt. 121 at 14.]10 Attariwala’s attempt now to try to recast her lengthy record

   of defiance and contempt during the early months of this litigation as simply a misunderstanding

   continues Attariwala’s refusal to demonstrate candor or to take responsibility for her misconduct.

   Attariwala’s revisionism should do nothing to persuade the Court to rely on Attariwala’s newest

   assurances in her Declaration as a basis for modifying the PI.




   10
     Although the state court’s Contempt Order was later vacated because that court lost jurisdiction following
   Attariwala’s removal to this Court [Dkt, 121 at 14], that order contrasts starkly with Attariwala’s new
   narrative regarding her failure to comply with the state court’s preliminary injunction.
                                                       22
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 23 of 35 PageID #: 4404




          2.      Attariwala attempts to manufacture a new false narrative regarding her theft
                  of Singota’s trade-secret, confidential, and proprietary information.

          In the same vein, Attariwala’s Declaration continues Attariwala’s recent efforts since

   approximately October of 2019 to revise the uncontested record regarding the content and scope

   of the information Attariwala misappropriated from Singota.

                  a.     The “Jessie Docs” folder

          In her Declaration, Attariwala attempts to downplay the significance of the “Jessie Docs”

   folder that she created during her final days of employment by Singota and repeatedly copied

   (including one copy that remains unaccounted for). She states that “[t]o the best of my

   knowledge, this folder contained recipes for my dessert business, Honey Ji; personal information

   related to my income and taxes; files from Singota which would support the claim that I was not

   paid for commissions earned in 2018, and possibly other files.” Attariwala Decl. ¶ 24.

          In reality, the undisputed evidence shows that four minutes after Attariwala emailed her

   acceptance of Emergent’s job offer on December 11, 2018, Attariwala created the “Jessie Docs”

   folder on her Singota Microsoft Surface tablet (“Singota Surface”). Report of Rebecca Green

   (“Green Report”) [85-2] 37-38.) Attariwala created a number of subfolders within “Jessie Docs,”

   including subfolders that she titled “Company names” and “Leads,” among others. (Green Report

   ¶¶ 39-44.) Attariwala copied six reports that she had just run from Singota’s CRM database into

   the “Leads” subfolder in “Jessie Docs.” (Green Report ¶¶ 41-44.) Over the following days,

   Attariwala copied numerous additional lists of business development leads from Singota’s

   computer systems into her “Jessie Docs” folder, along with other confidential, proprietary, and

   trade secret documents. (Green Report ¶¶ 45-48.)

          Green later found that “[b]etween December 11, 2019 and December 19, 2019, Attariwala

   populated the Jessie Docs folder with some personal items, as well as over 15,250 Singota emails,


                                                  23
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 24 of 35 PageID #: 4405




   email attachments, and documents belonging to Singota.” (Green Report. ¶ 191.) In analyzing the

   Seagate drive to which Attariwala copied the “Jessie Docs” folder, Green found, in addition to the

   thousands of documents in Attariwala’s email, “over 250 documents which appear to be ESI

   belonging to and harvested from Singota,” including confidential documents such as business

   development opportunities, client contact lists, detailed lead worksheets, price quotes, compound

   data sheets, client research and development documents, manufacturing and packaging technique

   plans, leadsheets, and customer computer aided design (CAD) drawings. (Green Report ¶ 48.) In

   particular, Attariwala’s Seagate contained numerous confidential Singota spreadsheets containing

   leads, including, for example, “DC Area Leads JKS,” “San Diego Area Leads October 2017,”

   “Contract Pharma Leads 2016,” and “DCAT 2017 Jessie and Will Leads,” among many others.

   (Green Report ¶¶ 82-88.)

           Attariwala’s new suggestion in her Declaration that the Jessie Docs folder primarily

   contains recipes and other personal documents, along with some documents to support an alleged

   claim for “commissions,” is nonsensical.11 The folder contains massive amounts of information

   relating to Singota’s clients and prospective clients, including leads compiled by other Singota

   personnel. This Court has already found that the “Jessie Docs” folder contains an extensive amount

   of Singota’s trade-secret and confidential information. [Dkt. 121 at 15.]

                   b.      Attariwala’s new assertion that she stole Singota’s data to support a
                           claim for commissions

           After initially denying she had taken Singota’s data and then implausibly claiming she only

   took client and prospect information to have contact information for “friends,” Attariwala has



   11
     Attariwala does not raise any new genuine dispute concerning the contents of the “Jessie Docs” folder,
   which were established by Green’s expert reports as noted above, However, if the Court were to believe
   there is any doubt about the contents of “Jessie Docs,” Singota respectfully would seek leave to submit the
   contents of that folder for in camera review.
                                                       24
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 25 of 35 PageID #: 4406




   recently begun to test-drive a new excuse for her massive misappropriation: she only took data to

   try to support an alleged claim for commissions against Singota. Attariwala states in her

   Declaration that she took “files from Singota which would support the claim that I was not paid

   for commissions earned in 2018.” Attariwala Decl. [Dkt. 148] ¶ 24. She further declares that “I

   now understand that I should have pursued my wage claim against Singota and my departure from

   the company in a different way.” Id. ¶ 45.

          Attariwala’s after-the-fact attempt to rationalize her theft from Singota as an effort to

   support a claim for alleged commissions is refuted by the evidence. First, Attariwala never offered

   this excuse in January 2019 in responding to Singota’s cease-and-desist letter and demand for the

   return of its information (when she simply denied any misconduct), in her answers to Singota’s

   initial or amended complaints, in her response to Singota’s initial motion for preliminary

   injunction, in any of the evidentiary hearings conducted in Indiana State Court, or even in her own

   deposition in July 11, 2019. Attariwala seems to have hit upon this possible rationalization only in

   the fall of 2019 in the course of responding to Singota’s motion for further injunctive relief, nearly

   eleven months into this matter. The evolution of Attariwala’s denials and rationalizations show

   they are unworthy of credence.

          Second, the contents, scope, and timing of Attariwala’s theft of Singota data refute her new

   excuse that she took information to support an alleged claim for commissions. As noted above, the

   “Jessie Docs” folder contains an extraordinary amount of Singota information, much of it relating

   to clients, prospective clients, her own leads, and leads of other Singota employees, among other

   information. The undisputed evidence also shows that Attariwala created the “Jessie Docs” folder

   within minutes of accepting her Emergent job offer. The evidence shows that at the same time she

   created and populated the “Jessie Docs” folder with Singota’s data, she also used Singota data to



                                                    25
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 26 of 35 PageID #: 4407




   create a Googledocs spreadsheet titled “Leads – Emergent,” a document obviously intended for

   use on behalf of Emergent to pursue business leads. And during this same time, Attariwala was

   emailing Singota clients and prospects to inform them that she was moving to Emergent and would

   contact them after she commenced her employment there. The only reasonable inference from all

   of this evidence regarding Attariwala’s theft of Singota information is the one this Court has

   already drawn:

          THE COURT: . . . She took it because she was trying to prepare herself for her next
          employment so she would be as successful there as she had been previously, and
          that she would have a running start on the kind of client contacts that she wanted to
          make because she made contacts with potential friends that she says "I'll be back
          with you after I get my feet under me.”

   Dec. 4, 2019 Tr. at 54:14- 55:6.

          Finally, Attariwala’s new story that she stole Singota’s data to try to support a claim for

   allegedly unpaid commissions is baseless, among other reasons, because Attariwala was never

   paid commissions by Singota. Contrary to her new theory that she was due an additional bonus or

   commissions for 2018, Attariwala admitted during her deposition on July 11, 2019, that she

   understood no incentive plan was in place covering her during 2018. (Attariwala Dep. at 116:8-

   10, 116:23–118:1, 132:19-133:12, 134:16-23, 172:14-173:3.) She also admitted that there is no

   reference to “commissions” in her offer letter (Attariwala Dep. at 48:3-24), employment agreement

   (Attariwala Dep. at 55:1-56:8), or the business development incentive and award plans that

   covered her for 2016 and 2017 (Attariwala Dep. 110:1 – 111:14, 114:13-23), despite the fact she

   mischaracterized these bonus plans as her “commission structure (Attariwala Dep. at 55:12-21).

   Attariwala’s alleged claims for commissions or any additional bonus is baseless.

                    3.   Attariwala’s perjury in the D.C. Bankruptcy Court

          After the Court issued its PI Order and PI on December 18, 2019, Attariwala testified on

   January 16, 2020, in a hearing in the D.C. Bankruptcy Court. She opposed Singota’s motion asking
                                                   26
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 27 of 35 PageID #: 4408




   that Court for relief from the automatic stay triggered by her bankruptcy petition under 11 U.S.C.

   § 362(a). Specifically, Attariwala opposed lifting the automatic stay to allow this Court’s PI to go

   into effect. Apparently hoping to persuade the D.C. Bankruptcy Court that this Court’s PI was

   improvidently issued, Attariwala testified as follows:




   Tr. of Hear’g on Motion for Relief from Stay Before Hon. S. Martin Teel, Jr. on Jan. 16, 2020

   (U.S. Bankr. Ct. D.,C.) (“Bankr. Tr.”) at 17:2-7, attached hereto as Exhibit B. She further testified

   to that court:




   Id. at 22:12-19. Attariwala’s testimony was perjury. First, as set forth above, Attariwala’s theft

   from Singota extended far beyond some “emails” to support an alleged claim for “wages.” Second,

   on March 4, 2019, Attariwala sat in the Monroe Circuit Court at a hearing observing her

   counsel cross-examine Green about her assumptions and conclusions. See Transcript of the

   Hearing before the Honorable Elizabeth A. Cure, Judge of the Monroe Circuit Court I, on March

                                                    27
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 28 of 35 PageID #: 4409




   4, 2019 at 2, 9, 41, attached as Exhibit C. In addition, at another hearing on April 18, 2019,

   Attariwala’s counsel again cross-examined Green regarding her assumptions and conclusions

   presented in support of Singota’s motion for contempt. See Transcript of the Hearing before the

   Honorable Elizabeth A. Cure, Judge of the Monroe Circuit Court I, on April 18, 2019 at 2, 68,

   attached as Exhibit D. Finally, Attariwala and her counsel have had the ongoing opportunity to

   take Green’s deposition at any time in discovery over the twelve months this litigation has been

   pending. In short, after this Court issued its PI, Attariwala continues to display a willingness to

   say, even under oath, whatever appears convenient to her in the moment.

   B.     Attariwala Response and Declaration fail to provide any reliable assurance that
          Attariwala does not continue to possess or have access to Singota’s information.

          In support of its request for a further preliminary injunction containing certain work

   restrictions, Singota introduced voluminous expert testimony from Green showing there is a

   substantial risk that Attariwala remains in possession of Singota confidential information. [See

   Dkt. 85, 95.] Green’s reports detail numerous instances of copying, obfuscation, and obstruction

   by Attariwala and identified devices and accounts that remain outstanding and unaccounted for.

   [See Dkt. 86-3, 95-1, 111-1.]

          Attariwala’s Response and Declaration (like her briefing and oral argument) merely assert

   that she does not have possession of Singota confidential information. But they fail to provide any

   additional information that could reasonably assure Singota or this Court that she does not remain

   in possession of or have access to one or more copies of the Singota data she misappropriated.

          1.      Attariwala fails to provide any reliable assurances regarding the missing copy
                  of the “Jessie Docs” folder that she made on February 27, 2019.

          This Court found in the PI Order that:

          On February 27, 2019, within hours following Singota’s initiation of this litigation
          on February 27, 2019, Ms. Attariwala copied the entire contents of the “Jessie docs”


                                                   28
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 29 of 35 PageID #: 4410




          folder from her personal tablet to a location that has yet to be disclosed or
          discovered.

   Dkt. 121 at 16 (emphasis added); see also id. at 28 (noting “at the time of the state court’s

   preliminary injunction hearings, Ms. Attariwala had already created the ‘Jessie docs’ folder and

   placed it in no fewer than three locations (one of which is still unknown)” (emphasis added)).

          Attariwala’s Declaration still fails to explain what happened to the missing copy of the

   “Jessie Docs” folder she created on February 27, 2019. As noted above, the “Jessie Docs” folder

   contains massive amounts of Singota’s confidential information. [Dkt. 85 at 8–9, 15; Dkt. 95 at 2,

   9.] Attariwala created a copy of the “Jessie Docs” folder from her personal Surface computer to

   an undisclosed location on February 27, 2019, mere hours after this lawsuit was filed. [Dkt. 86-

   3 at p. 15.] To date, Attariwala has still never provided any explanation about what happened

   to this copy. Even now, Attariwala simply downplays this issue, and her new Declaration even

   conflicts with her earlier accounts regarding this missing copy.

          For example, during the December 4, 2019 hearing, Attariwala’s counsel represented that

   Attariwala could not remember making any copy of the Jessie Docs folder:

          I have had numerous conversations with her about that. She doesn’t remember
          doing anything, but there is another business interest at issue. She owns a business
          called Honey G, and there was – to the best of her knowledge and recollection,
          she doesn’t remember making a copy but she may have made a copy – and I’ve
          communicated that to Mr. Murray – either for purposes of trying to save those
          business records and it got too broad, or for purposes of providing or saving
          documents for the wage claim, but wherever that copy exists, she doesn’t have
          it anymore.

   Dec. 4 Tr. at 9:16-25.

          Now, after disavowing any recollection of creating a copy of the “Jessie Docs” folder,

   Attariwala claims that she does recall making such a copy on February 27, 2019:

                   21.  In addition to the search efforts described above, I have taken ample
          time to thoroughly and carefully reflect on my activities at times relevant to this
          litigation.

                                                   29
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 30 of 35 PageID #: 4411




                  22.    As a result, and to the best of my knowledge, I recall that I copied
          the “Jessie Docs” folder identified by Ms. Green on or around February 27.

   [Dkt. 148 ¶¶ 21–22.] She further asserts that on November 21, 2019, she “assure[d] [Singota’s

   counsel] and Green that I did not have any access to or copies of ‘Jessie Docs.’” Id. ¶ 26. But

   Attariwala’s new Declaration still fails to answer the critical questions:

      •   Where is this missing copy of the “Jessie Docs” folder?

      •   To what device or cloud account did she copy it on February 27, 2019?

      •   At what point does she contend she lost possession or access to it?

      •   Why did she fail to disclose this copy just days later when she provided a list of

          accounts and devices to Green following entry of the March 4, 2019 preliminary

          injunction?

          Attariwala’s Response and Declaration fail to provide any information regarding this

   missing copy of the Singota data she misappropriated. This is not a minor issue. The “Jessie Docs”

   folder contains everything she stole form Singota. She acknowledges making a copy of it on

   February 27, 2019, but she cannot provide any information regarding where that copy is. Simply

   saying she does not remember what happened to the February 27, 2019 copy of all the Singota

   data she stole, but be assured she does not have it now, is not a sufficient assurance by a long shot.

   Without a meaningful (and verifiable) explanation of what happened to the February 27, 2019

   copy of the “Jessie Docs” folder, Attariwala has failed to come close to providing a reliable

   assurance that she no longer possesses it or have access to it..

          2.      Attariwala fails to provide any new information or reliable assurances
                  regarding the missing WD MyBook Drive.

          Similarly, Attariwala’s Response and Declaration fail to provide any reliable assurance or

   information concerning another missing device identified by Green: the WD MyBook drive. As



                                                    30
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 31 of 35 PageID #: 4412




   detailed in Green’s October 10, 2019 report, Attariwala failed to disclose or produce a WD

   MyBook hard drive that was connected to her personal Surface computer and could therefore

   contain Singota information. [Dkt. 86-3 at 161, ¶ 285.] Initially, Attariwala’s counsel claimed this

   device had long previously been destroyed.




   Dkt. 95-1 ¶ 34.

          Attariwala then adjusted her story. A short time later, she submitted an affidavit again

   simply stating this drive was allegedly destroyed, although she changed the dates:




   Dkt. 92-1 ¶ 13. But Attariwala’s story was quickly disproven with computer forensic analysis.

   Green provided testimony that the missing MyBook had been connected to Attariwala’s Surface

   computer in at least November 2018—i.e., the very time period when Attariwala began

   harvesting Singota information. [Dkt. 95-1 ¶ 32.] Green noted:




                                                   31
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 32 of 35 PageID #: 4413




   Dkt. 95-1 ¶ 32.

          In her latest Declaration, Attariwala provides no new information regarding this missing

   device. She declares only:




          Attariwala now states that the missing drive allegedly only contained files belonging to her

   husband, but if that is true, why was it attached to her personal Surface computer? If the device

   was just discarded sometime after November 2018 (rather than in 2017 or early 2018, as she

   previously represented), why can she not state who discarded it? How was it discarded? What was

   allegedly wrong with the drive that let to its being discarded? Did she (or her husband or anyone

   else) take the drive to any computer experts to attempt to repair it? If so, is there any evidence

                                                  32
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 33 of 35 PageID #: 4414




   showing that? All of these basic details – which could potentially be corroborated or disproved –

   are still missing from Attariwala’s story. As of February 11, 2020, Attariwala provides no more

   information regarding this missing device than she did before the Court issued its PI on December

   18, 2019. One thing that is known, however, is that the WD MyBook is a device that stores

   electronic data, and thus it could potentially include a copy of the data Attariwala stole from

   Singota at the end of 2018.

          Again, Attariwala’s latest filings do not provide any reliable assurances concerning this

   missing drive, which could contain Singota data.

          3.      Attariwala has not provided Green access to any additional devices or
                  accounts since the Preliminary Injunction was entered.

          In its PI Order, the Court found:

          Green has continued to discover other undisclosed email or online storage accounts,
          including accounts belonging to Ms. Attariwala’s husband, that have either been
          the repositories of Singota information in some form, or have been connected to or
          accessed on an account or device containing the stolen Singota information. [Dkt.
          111-1, ¶ 17]. Meanwhile, though Ms. Attariwala has asserted on multiple
          occasions that she has produced everything, additional accounts and devices
          are later uncovered. [Dkt. 111-1, ¶ 12].

   Dkt. 121 at 17 (emphasis added).

          Section III of the PI required Attariwala “and all persons in active concert or participation

   with her” to provide Rebecca Green “with access to all email accounts and online storage accounts

   identified as outstanding in Ms. Green’s December 3, 2019 report, Dkt. 111-1.” [Dkt. 122 at 2.]

          Attariwala has not provided access to any additional accounts or devices included on

   Green’s December 3, 2019 report. Attariwala also does not provide any evidence to show that

   these other accounts and devices do not belong to her or are outside her possession, custody or

   control. Again, Attariwala has failed to provide any reliable assurances that she does not continue




                                                   33
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 34 of 35 PageID #: 4415




   to have access to Singota data as retained in any of the devices or accounts that Green has

   identified.

   C.      Alternatively, the Court should schedule an evidentiary hearing to permit inquiry
           into Attariwala’s testimony in her Declaration.

           If the Court believes that Attariwala has even potentially raised a question about whether

   the PI should be modified to lift the work restrictions, prior to lifting those restrictions, Attariwala

   respectfully asks the Court to set an evidentiary hearing to permit Singota and the Court an

   opportunity to examine Attariwala in person regarding her Response and Declaration. Such

   examination would allow the Court to observe Attariwala’s demeanor and judge her credibility.

   Or, alternatively, Singota would ask the Court to allow Singota the opportunity to take Attariwala’s

   video deposition for that purpose and to submit to the Court for its review.

                                         III.    CONCLUSION

           Nothing has changed to justify lifting the work restrictions in the Preliminary Injunction.

   Attariwala has not demonstrated with any reliable assurances that she no longer possesses or has

   access to Singota’s trade-secret and confidential information. [Dkt. 148 at 3–4.] Because

   Attariwala has not adequately demonstrated that she has complied with the Preliminary Injunction

   and is no longer in possession of or has access to Singota’s information, the Court should decline

   to modify the injunction. The Court should therefore vacate its March 4, 2020, Modifying Order.

   In the alternative, the Court should schedule an evidentiary hearing to permit inquiry into whether

   Attariwala is in compliance. Singota respectfully moves the Court to grant this motion for

   reconsideration, order the relief requested herein, and award Singota all other just relief.


                                                      Respectfully submitted

                                                      s/ Christopher C. Murray
                                                      Christopher C. Murray, Atty. No. 26221-49

                                                     34
Case 1:19-cv-01745-SEB-TAB Document 166 Filed 03/06/20 Page 35 of 35 PageID #: 4416




                                                   Susan H. Jackson, Atty. No. 0090924 (OH)
                                                   Justin A. Allen, Atty. No. 31204-49
                                                   OGLETREE, DEAKINS, NASH, SMOAK                 &
                                                   STEWART, P.C.
                                                   111 Monument Circle, Suite 4600
                                                   Indianapolis, Indiana 46204
                                                   Telephone: 317.916.1300
                                                   Facsimile: 317.916.9076
                                                   christopher.murray@ogletree.com
                                                   susan.jackson@ogletree.com
                                                   justin.allen@ogletree.com




                                  CERTIFICATE OF SERVICE

           I hereby certify that on March 6, 2020, a copy of the foregoing was sent to the following
   parties via First Class Mail with a courtesy copy by email.

    Jaspreet Attariwala
    Simranjit Johnny Attariwala
    1390 Kenyon St., NW Apt. 32
    Washington, DC 20010



                                               s/ Christopher C. Murray

                                                                                           42086071.1




                                                  35
